Title: From Thomas Jefferson to Bowling Clark, 21 September 1792
From: Jefferson, Thomas
To: Clark, Bowling



Sir
Monticello Sep. 21. 1792.

The following are the slaves which I have concluded to sell from Bedford, to wit.
Sam. Dilcey (daughter of Bess) born in 1769. Ambrose born in 1785. Hanah born in 1789. and Dinah born in 1791. forming one family.
York and Jame boy sons of old Will and Judy. The purchasers will have [to] be willing to receive the two old people for nothing, should they chuse to go with their sons. This as they please.
Judy (Abbey’s daughter) and Amy.
Frank, Lunda’s. Will, the one which has no wife in the estate. These being only 11. in number are not sufficient to make a sale by  themselves, and indeed I do not (while in public life) like to have my name annexed in the public papers to the sale of property. On consultation with Mr. Winston and Mr. Clay, we conclude it will be best to carry them to some other sale of slaves in that part of the country to be sold. Sam’s family to be sold in one lot, the credit to be one year for half, and 2 years for the other half, with interest from the date. But if paid at the day of paiment the interest to be given up. For ready money allow 5. per cent discount. If the purchaser is substantial, take one substantial security with him in each bond. If he is not substantial himself require two good securities in each bond, to be bound jointly and severally. I have joined Mr. Winston and Mr. Clay in the power of attorney now inclosed to you, as their experience in business will render their advice and assistance useful.
You were observing when here that the sale of Peter had deprived you of your shoemaker but Jam[e?] Hubbard is a much better shoemaker than Peter: he always assisted in making the shoes here, and can certainly make those for the Bedford plantation. I mentioned to you my wish that you would tend hemp and cotton the next year sufficient to clothe the negroes. I think it will require 1000 hills of cotton for every working hand, and 2 or 3 acres of hemp for the whole. Mr. Clay tells me his negroes collect a good deal of white clover seed every year for sale, and could collect a great deal if desired. I wish you to get from them as much as they will get, and to sow it on your wheat about the last snow that falls in the spring. I cannot too earnestly recommend to you the substituting the culture of wheat instead of corn to as great a degree as the situation of the plantation will admit. Also to sort your tobacco for the London market as well as you can, and by all means to quicken it down to Richmond. Mr. Brown has expressed a desire to have one third of it stemmed: but this I leave altogether to your own discretion. I send you herewith some blank bonds for the sale of the negroes. When the sale is over, send the bonds by any safe conveyance to Mr. Randolph at this place keeping, for fear of accident, an exact list of them, naming the obligors, sum, day of paiment, and for which negroes they were given. I am Sir your humble servt

Th: Jefferson

